Citation Nr: 0700288	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation for dental disabilities.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In an August 2004 statement, the veteran requested to be 
reimbursed for payments he made to a dentist for treatment of 
teeth that were extracted while on active duty.  The claim of 
entitlement to reimbursement for medical expenses has not 
been developed or certified for appeal and is not 
inextricably intertwined with the issue now before the Board.  
It is therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  The veteran was not a prisoner of war during service; 
service connection is not in effect for any disability; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee. 


CONCLUSION OF LAW

Entitlement to service connection for a dental condition for 
purposes of payment of disability compensation or for 
purposes of receiving VA outpatient dental treatment is 
precluded by law.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107, 
7104(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006). 


Factual Background

The service medical records reveal that the veteran was found 
to have all his teeth at the time of the October 1968 
entrance examination.  Tooth number 19 was extracted in early 
July of 1969 as being a non-restorable carious tooth.  Tooth 
number 29 was extracted later that same month as being a non-
restorable carious tooth.  There is no evidence in the 
service medical records of any dental trauma.  

There is no evidence in the service medical records 
demonstrating that the veteran was a prisoner of war (POW).  

In an August 1971 decision, the RO granted service connection 
for treatment purposes only for residuals of the extraction 
of teeth numbered 19 and 29.  

In April 2004, the veteran submitted a claim initiating the 
current appeal.  He indicated that the bridge which VA 
provided immediately after his discharge had worn down and 
required replacement.  The RO construed this claim as a 
request for service connection for dental treatment purposes 
for teeth numbered 19 and 29.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110,  
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Under 38 U.S.C.A. § 
1712 outpatient dental services and treatment, and related 
dental supplies, may be furnished for a dental condition or 
disability when certain enumerated conditions are met.  Under 
the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 
17.161.  At the time of the veteran's separation examination, 
he was noted to be in Class II for dental rating purposes.  
Under 38 C.F.R. § 17.161(b)(2), those veterans have a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge from active service, which took place before 
October 1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: (1) 
they were discharged under conditions other than dishonorable 
from a period of active military service of not less than 180 
days; (2) application for treatment was made within one year 
after such discharge; and (3) a VA dental examination is 
completed within 14 months after discharge, unless delayed 
through no fault of the veteran.  Dental disabilities which 
may be awarded compensable disability ratings are now set 
forth under 38 C.F.R. 4.150.  These disabilities include 
chronic osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, when the bone loss is a result of trauma or 
disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.  The record does not 
demonstrate that the veteran has any of these dental 
disabilities.  

The veteran's records and DD Form 214 shows that he served 
for more than 180 days, from April 1969 to November 1970, and 
that he was given an honorable discharge.  In August 1971, 
the RO granted service connection for treatment purposes only 
for teeth numbered 19 and 29.  Thereafter, the veteran 
received one time treatment by VA for residuals of the 
extraction of teeth numbered 19 and 29.  

There is no indication in the claims file that the veteran 
experienced dental trauma while on active duty nor is there 
evidence that he was a prisoner of war (POW).  The veteran 
does not have service-connected disabilities rated as 100 
percent disabling nor is he in receipt of a total rating 
based on individual unemployability.  

The veteran submitted his current claim in April 2004.  

The Board finds that service connection is not warranted for 
purposes of payment of disability compensation and for 
purposes of entitlement to VA outpatient dental treatment.  
The dental condition the veteran was treated for during 
active duty (extraction of non-restorable carious teeth) is 
service connectable only for treatment purposes (one time 
only), not for compensation purposes.  As noted above, the 
veteran has already availed himself of his one time treatment 
benefits and he did not sustain any dental trauma in service.  
It is neither claimed nor shown that the extractions were due 
to a combat wound or other service trauma, as required for 
Class II(a) treatment.  The veteran does not claim nor does 
the evidence show that he has a dental condition, which is 
professionally determined to be associated with and 
aggravating an established service-connected disability.  
Therefore, eligibility under the criteria for Class III 
dental treatment is not shown.  Furthermore, it is neither 
claimed nor shown that the veteran meets any of the other 
dental treatment eligibility categories set forth in 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The Board is bound 
by the regulations of the Department.  38 U.S.C.A. § 7104(c).  
Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the veteran's appeal is denied.


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


